IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED
M.M., A CHILD,

             Petitioner,

 v.                                                      Case No. 5D16-2133

STATE OF FLORIDA,

           Respondent.
________________________________/

 Opinion filed August 19, 2016

 Petition for Belated Appeal
 A Case of Original Jurisdiction.

 Robert Wesley, Public Defender, and
 Molina Arena-Randall, Assistant Public
 Defender, Orlando, for Petitioner.

 No appearance for Respondent.


PER CURIAM.

      The petition for belated appeal is granted. A copy of this opinion shall be filed with

the trial court and be treated as the notice of appeal from the May 13, 2016 sentence

modifications and order denying motion to terminate illegal sentence in Case Nos. CJ14-

1141-O, CJ14-1668-O, CJ14-2203-O, CJ14-3912-O, CJ14-1759-O, CJ14-5008-O, CJ14-

4325-O, CJ14-4145-O, and CJ15-4861-O, in the Circuit Court in and for Orange County,

Florida. See Fla. R. App. P. 9.141(c)(6)(D).

      PETITION GRANTED.

TORPY, BERGER and LAMBERT, JJ., concur.